      Case 1:19-cv-09236-KPF Document 103 Filed 04/29/20 Page 1 of 4


April 29, 2020


By ECF

Hon. Katherine Polk Failla
U.S. District Court, S.D.N.Y.
40 Foley Square, Room 2103
New York, NY 10007

Re:    Leibowitz et al. v. iFinex Inc., et al., 19-CV-09236 (KPF)
       and consolidated actions

Dear Judge Failla:

        Plaintiffs respectfully ask the Court to enter the proposed Case Management Order
(“Proposed CMO”) attached as Exhibit 1. Plaintiffs have twice met and conferred with
Defendants regarding this Proposed CMO. Although Plaintiffs and Defendants agree on
many aspects of the Proposed CMO, Defendants object to a provision regarding Interim
Class Counsel’s duties and to all proposed guidelines for Interim Class Counsel’s potential
legal fees and cost reimbursements.

        These provisions, as Plaintiffs explain further below, are modeled on the guidance
provided by the Federal Judicial Center in the Manual for Complex Litigation. The Manual
notes that in class actions, a court may “need to institute procedures under which one or
more attorneys are selected and authorized to act on behalf of other counsel and their clients
with respect to specified aspects of the litigation,” and that “[e]arly in the litigation, the
court should define designated counsel’s functions, determine the method of compensation,
specify the records to be kept, and establish the arrangements for their compensation, in-
cluding setting up a fund to which designated parties should contribute in specified pro-
portions.” Manual for Complex Litigation §§ 10.22, 14.215 (4th ed. 2004).

                                  Docketing and Caption

        Consistent with the Court’s order of consolidation, Dkt. No. 67, the Proposed CMO
establishes a master docket and caption and provides that any further related actions will
be consolidated into the master docket. Defendants do not object to the provisions con-
cerning docketing and caption.

                             Interim Lead Counsel’s Duties

        Consistent with the Court’s order appointing interim lead counsel, Dkt. No. 97, the
Proposed CMO sets forth Interim Lead Counsel’s responsibilities. The Manual recom-
mends that courts in class action litigation issue case management orders “protecting the
interests of the class during precertification activities, such as making and responding to
motions, conducting any necessary discovery, moving for class certification, and negotiat-
ing settlement.” Manual, supra, § 21.11. Such orders are accordingly common in complex
consolidated class actions. See, e.g., Ex. 2 (Exchange-Based Plaintiffs’ and Over-The-
Counter Plaintiffs’ Joint Motion for Pretrial Order No. 1, In re LIBOR-based Financial
     Case 1:19-cv-09236-KPF Document 103 Filed 04/29/20 Page 2 of 4
Honorable Katherine Polk Failla
April 29, 2020


Instruments Antitrust Litigation, No. 11-MD-02262 (S.D.N.Y. Dec. 12, 2011)); Ex. 3 (Or-
der Appointing Plaintiffs’ Leadership Counsel, In re Chicago Board Options Exchange
Volatility Index Manipulation Antitrust Litigation, No. 18-CV-4171 (N.D. Ill. Aug. 16,
2018).

        Defendants object to the provision in the proposed CMO related to communicating
with the media (subdivision “q” in paragraph 3). This provision states that “Interim Lead
Counsel shall have sole authority, until further action by the Court, to conduct all pretrial
and trial work on behalf of all plaintiffs and putative class members in the Action (the
‘Class’), including . . . (q) communicating with the press on behalf of the Class, as appro-
priate.” Defendants object that this provision purports to limit communications generally
by attorneys other than Interim Class Counsel. In fact, the provision pertains only to dis-
cussions by Interim Class Counsel on behalf of the proposed class, which is appropriately
the responsibility of Interim Lead Counsel. Nothing in the Proposed CMO purports to limit
communications by other attorneys not made on behalf of the proposed class.

                                 Fee and Cost Guidelines

        The Proposed CMO sets forth guidelines for Interim Lead Counsel’s timekeeping,
billing of legal fees, and reimbursement of costs. An early case management order is “help-
ful to establish guidelines and procedures that will lighten the burdens on the participants,
clarify expectations, and reduce the opportunities for disputes,” Manual, supra, § 14.211,
on matters including staffing, id. § 14.212, maintaining contemporaneous records, id.
§ 14.213, counsel fees, id. § 14.215, and reimbursement of expenses, id. § 14.216. Ac-
cordingly, courts often enter early pretrial orders that set forth reimbursement guidelines.
See, e.g., Ex. 2 (noted above); Ex. 4 (Protocol For Common Benefit Work and Expenses,
In re Volkswagen “Clean Diesel” Marketing, Sales Practices, and Products Liability Liti-
gation, No. 15-MD-02672 (N.D. Cal. Feb. 25, 2016)).

        Defendants object on several grounds. Given Defendants’ role as an opponent in
the adversarial process, their objections should not be given much weight. See Mendez v.
Radec Corp., 260 F.R.D. 38, 43 (W.D.N.Y. 2009) (“If defendants carp about the alleged
shortcomings of plaintiffs’ counsel, then, it is probably not out of any particular solicitude
for the class members themselves.”).

        First, Defendants contend the guidelines are premature. They are not. Such guide-
lines should be established at the outset of litigation to set forth parameters for fees and
costs before they are incurred. This why the Federal Judicial Center prescribes entering an
order providing for “early” guidelines for compensable fees and similarly advises with re-
spect to expenses that “[t]he court should establish ground rules at the outset for determi-
nation of such claims.” Manual, supra, §§ 14.215-216. Establishing such guidelines at
the outset of litigation also serves interests of transparency and efficiency and is consistent
with the fiduciary duties that Interim Lead Counsel owes the class. See Fresno County
Employees’ Ret. Ass’n v. Isaacson, 925 F.3d 63, 72 (2d Cir. 2019) (“In addition to ex post
facto review of fee awards, some district courts have elected to exercise their discretion to
select and manage class counsel at the outset of the litigation”); see also Gunter v.


                                              2
     Case 1:19-cv-09236-KPF Document 103 Filed 04/29/20 Page 3 of 4
Honorable Katherine Polk Failla
April 29, 2020


Ridgewood Energy Corp., 223 F.3d 190, 201 n.6 (3d Cir. 2000) (“[D]istrict courts can
avoid many of [the] complications associated with fee awards by setting fee guidelines and
ground rules early in the litigation process.”).

        Second, Defendants contend these guidelines are inappropriate because the matter
is not a multi-district litigation. This is incorrect. The proposed guidelines are helpful in
any class action litigation in which class counsel will ultimately need to have any award of
fees and expenses approved by the Court. See Fed. R. Civ. P. 23(h) (“In a certified class
action, the court may award reasonable attorney’s fees and nontaxable costs that are au-
thorized by law or by the parties’ agreement.”); Fresno County, 925 F.3d at 72 (“[W]here
a class action results in a common-fund settlement for the benefit of the class, the common-
fund doctrine applies and permits a district court to use its discretion to award class counsel
either an unenhanced lodestar fee or a fee calculated as a percentage of the settlement
fund.”).

        Third, Defendants claim the proposed guidelines are unprecedented in litigation
before this Court. In fact, the guidelines are consistent with this Court’s order in Gordon
v. Amadeus IT Group, SA, No. 1:15-cv-05457-KPF (“Amadeus”). In appointing interim
class counsel in that case, the Court directed counsel to “apportion any attorneys’ fees
awarded by the Court among Plaintiffs’ counsel” and “keep contemporaneous records of
all Plaintiffs’ counsel time and expenses devoted to this matter reflecting the date of the
legal service rendered, the nature of the service, and the number of hours billed.” Amadeus,
ECF No. 144 (Ex. 5). The Court entered this order after counsel seeking appointment as
interim class counsel submitted a letter indicating the firms had distributed and would abide
by a “Time and Expense Reporting Protocol,” and would take other measures to ensure
that work done on behalf of members of the proposed class was performed efficiently.
Amadeus, ECF No. 134 (Ex. 6). The proposed CMO here provides additional reasonable
guidelines with respect to fees and costs incurred on behalf of the proposed class.

        Fourth, Defendants object that in drafting these guidelines, Interim Lead Counsel
did not seek consent from other plaintiffs’ counsel that filed complaints. Such consent is
unnecessary and would undermine the efficiency of Interim Lead Counsel’s appointment.
See Manual § 21.11 (“[D]esignation of interim counsel clarifies responsibility for protect-
ing the interests of the class during precertification activities, such as making and respond-
ing to motions, conducting any necessary discovery, moving for class certification, and
negotiating settlement”). The proposed guidelines would apply only to work performed or
authorized by Interim Class Counsel. Other firms could seek to recover fees if they met
the legal standard of showing the work directly benefitted the class. See, e.g., In re Cendant
Corp. Sec. Litig., 404 F.3d 173, 197 (3d Cir. 2005).

       Finally, Defendants object that the proposed guidelines are inconsistent with the
Court’s authority to decide whether and to what extent to award fees and costs pursuant to
Federal Rule of Civil Procedure 23(h). In fact, the Proposed CMO explicitly defers to the
Court’s plenary authority. The guidelines simply set expectations for what fees and costs
could be reimbursable and how Interim Lead Counsel should account for them.



                                              3
     Case 1:19-cv-09236-KPF Document 103 Filed 04/29/20 Page 4 of 4
Honorable Katherine Polk Failla
April 29, 2020


Respectfully submitted,


  s/ Kyle W. Roche
  Kyle W. Roche
  Edward Normand
  Velvel Freedman (pro hac vice)
  Joseph M. Delich
  ROCHE CYRULNIK FREEDMAN LLP
  99 Park Avenue, 19th Floor
  New York, NY 10016
  kyle@rcfllp.com
  tnormand@rcfllp.com
  vel@rcfllp.com
  jdelich@rcfllp.com

  /s/ Caitlin Halligan
  Philippe Z. Selendy
  Caitlin Halligan
  Maria Ginzburg
  Andrew R. Dunlap
  SELENDY & GAY PLLC
  1290 Sixth Avenue
  New York, NY 10104
  pselendy@selendygay.com
  challigan@selendygay.com
  mginzburg@selendygay.com
  adunlap@selendygay.com

  /s/ Todd M. Schneider
  Todd M. Schneider (pro hac vice)
  Jason H. Kim (pro hac vice)
  Matthew S. Weiler (pro hac vice)
  Kyle G. Bates (pro hac vice)
  SCHNEIDER WALLACE COTTRELL KONECKY LLP
  2000 Powell Street, Suite 1400
  Emeryville, CA 94608
  tschneider@schneiderwallace.com
  jkim@schneiderwallace.com
  mweiler@schneiderwallace.com
  kbates@schneiderwallace.com

  Interim Lead Counsel and Attorneys for Plaintiffs and the Pro-
  posed Class

Encl: Exhibits 1-6.


                                           4
